             Case 2:20-mj-05304-DMF Document 27 Filed 01/04/21 Page 1 of 2




 1
 2

 3

 4
 5

 6 Dennis I. Wilenchik, Esq. #005350
   John “Jack” D. Wilenchik, Esq. #029353
 7 Robert J. Dilk, Esq. #035925
   Attorneys for Defendant Sue L. McCluskey
 8 admin@wb-law.com

 9
                           IN THE UNITED STATES DISTRICT COURT
10
                                   FOR THE DISTRICT OF ARIZONA
11
       United States of America,                               Case No.: 2:20-MJ-05304 -DMF
12
                                    Plaintiff;
13     v.                                                    NOTICE OF APPEARANCE
                                                                  AS COUNSEL
14     IRA JEFFREY GAINES, ERIC J. MILLER,
       SUE L. MCCLUSKEY, AND DAVID
15     MICHAEL REES,
16                                  Defendants.
17
            Wilenchik & Bartness, P.C. and its attorneys, including Dennis I. Wilenchik, Jack D.
18
     Wilenchik, and Robert J. Dilk, hereby appear as counsel for Defendant Sue L. McCluskey, in this
19
     matter. The names, bar numbers, office address, telephone number, fax number, and email address
20
     of undersigned counsel are as follows:
21

22                                Dennis I. Wilenchik, SBN: 005350
                               John “Jack” D. Wilenchik, SBN: 029353
23                                   Robert J. Dilk, SBN: 035925
24

25 / / /

26
             Case 2:20-mj-05304-DMF Document 27 Filed 01/04/21 Page 2 of 2




 1
                                  WILENCHIK & BARTNESS, P.C.
 2                                    2810 North Third Street
                                     Phoenix, Arizona 85004
 3                                        t:602-606-2810
 4                                        f:602-606-2811
                                        admin@wb-law.com
 5                                       diw@wb-law.com
                                        jackw@wb-law.com
 6                                     robertd@wb-law.com
 7         RESPECTFULLY SUBMITTED January 4, 2021.
 8
                                                    WILENCHIK & BARTNESS, P.C.
 9
                                                    /s/ Dennis I. Wilenchik                .
10                                                  Dennis I. Wilenchik, Esq.
                                                    John “Jack” D. Wilenchik, Esq.
11                                                  Robert J. Dilk, Esq.
12                                                  The Wilenchik & Bartness Building
                                                    2810 North Third Street
13                                                  Phoenix, Arizona 85004
                                                    Attorneys for Defendant Sue L. McCluskey
14                                                  admin@wb-law.com
15

16

17                              CERTIFICATE OF SERVICE
18         I hereby certify that on January 4, 2021, I electronically transmitted the foregoing Notice
19 to the Clerk of the Court through the CM/ECF system, which will send a Notice of Electronic

20 Filing to all CM/ECF registrants for this matter.

21

22 By: /s/M.Sheridan

23

24
25

26                                                   2
